Citation Nr: 1136660	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-34 013A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction and stent placement.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A February 2008 notice of disagreement (NOD) addressed five issues that were adjudicated by the Seattle RO in the February 2007 rating decision.  The Veteran disagreed with the denial of entitlement to service connection for a cervical spine disorder and for posttraumatic stress disorder (PTSD).  He also disagreed with the initially assigned ratings for the following three disabilities for which he was awarded service connection: coronary artery disease, status post myocardial infarction and stent placement (10 percent disabling); adjustment disorder with mixed anxiety and depressed mood (10 percent disabling); and hypertension (noncompensable).

In September 2008, a statement of the case (SOC) was issued regarding the five issues identified above.  At that time, the RO also issued a rating decision that increased the initial rating for the Veteran's adjustment disorder with mixed anxiety and depressed mood from 10 percent to 50 percent.

An appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal.  See 38 C.F.R. § 20.200 (2010).  A substantive appeal (which may consist of a completed VA Form 9) generally perfects an appeal to all the issues listed in a SOC unless a veteran specifically identifies the issues he wishes to appeal.  See 38 C.F.R. § 20.202 (2010).

In November 2008, the Veteran submitted a VA Form 9 for his substantive appeal pertaining to the September 2008 SOC.  He did not check the box on the form indicating that he wished to appeal all the issues listed in the SOC.  Instead, the Veteran checked the box indicating that he was "only appealing these issues" and then wrote "1. Evaluation of coronary artery disease, status post myocardial infarction and stent placement, 2. Evaluation of hypertension, 3. Service connection for cervical spine disorder."  He proceeded to set forth his contentions to these three issues.  By this action, the Veteran expressly perfected an appeal to the three issues he listed and indicated that he was not continuing an appeal of the two issues that he did not list, namely entitlement to service connection for PTSD and entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.  See 38 C.F.R. § 20.202.

Subsequent to the November 2008 substantive appeal, the RO did not consider either of the psychiatric claims to be on appeal.  A supplemental statement of the case (SSOC) was issued shortly thereafter in January 2009 and it only listed the three issues identified by the Veteran.  (At this time, the RO also issued a rating decision that increased the initial rating for the Veteran's hypertension from noncompensable (zero percent) to 10 percent.)

The actions by the RO following this time period do not indicate that the psychiatric claims were on appeal.  In a January 2010 notice letter, the Honolulu RO did list all five issues that were included in the NOD, but corrected this error soon thereafter in a reissued notice letter dated in April 2010 where only the three issues on appeal were listed.  Notably, an August 2010 VA Form 8 certifying the appeal to the Board did not list the PTSD or adjustment disorder issues as issues on appeal.

This procedural background is significant because, at a May 2011 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the Honolulu RO, there was some question as to the issues on appeal.  In regards to the PTSD issue, the Veteran attempted to withdraw the appeal of that issue in any case.  Although the Veteran provided testimony concerning the severity of his psychiatric disorder, the VLJ cautioned that the Board would address whether the issue was properly before the Board.  Because, as explained above, the Veteran's November 2008 VA Form 9 did not list the rating of his service-connected adjustment disorder as an issue he wished to appeal (and that the appeal was expressly limited to the three identified issues), the issue is not before the Board.  Therefore, the Board does not have jurisdiction over the rating issue, and a claim for an increased rating for service-connected adjustment disorder with anxiety and depressed mood is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) addressed the topic of substantive appeals in Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Court held that a substantive appeal, unlike a NOD, is not a "jurisdictional" document for the Board.  Id. at 45.  In Percy, the Court determined that an issue was on appeal even though the Veteran did not list the issue on his VA Form 9.  The facts in Percy are starkly different than those in the present case.  In Percy: the Veteran's representative submitted a second VA Form 9 on the same day that did not limit the issues being appealed; the representative submitted another statement less than one month later identifying the issue; the RO certified the issue to the Board; and the issue was expressly found to be on appeal at a hearing before the Board.  Id. at 38-39.  None of these types of factors occurred in the Veteran's case.  Unlike in the Percy case, VA did not treat the psychiatric disorder rating issue as if it were part of the timely filed substantive appeal or waive any objections it might have to the content of the substantive appeal.  Additionally, at his hearing, the Veteran was expressly cautioned that the issue was not considered to be certainly on appeal.  Thus, the issue was never considered to be adequately appealed by VA.

At the May 2011 hearing, the Veteran's representative also raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board notes that a claim for TDIU was denied by the Honolulu RO in an October 2009 rating decision and the Veteran did not appeal.  The issue is not in appellate status; therefore the TDIU is also referred to the AOJ for appropriate action.

In addition, the Veteran submitted additional evidence to the Board at his hearing.  The Veteran waived review by the AOJ of the newly submitted evidence and any evidence that had been received since the most recent SOC.  See 38 C.F.R. § 20.1304(c) (2010).  After the record was held open for 60 days at the hearing, the Veteran submitted additional evidence in July 2011.  The Veteran's representative waived review by the AOJ of all the evidence submitted since the May 2011 hearing.  Thus, the Board will consider such evidence in the adjudication of this appeal.

The issues of entitlement to service connection for a cervical spine disorder, and entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction and stent placement, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing in May 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The Veteran's appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his hearing in May 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension.

(The Board notes that the Veteran also attempted to withdraw an appeal of the issue of entitlement to service connection for PTSD at his May 2011 hearing.  However, as detailed in the Introduction, the PTSD issue was not in appellate status at the time of the hearing.  Thus, it need not be further addressed.)


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension is dismissed.


REMAND

The Board finds that the issues of entitlement to service connection for a cervical spine disorder, and entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction and stent placement, must be remanded to the AOJ for additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

At his hearing and through submitted statements, the Veteran asserted that he injured his neck in August 1985 during active military service.  He stated that he fell approximately 20 feet from the top of a structure during obstacle course training at the Marine Corps Base in Quantico, Virginia.  The Veteran stated that, although he was primarily treated for an ankle injury at the time and experienced low back pain, he also began to experience neck pain from the time of that injury.  He maintains that any identified neck disability is related to the in-service injury from the 20-foot fall.  Thus, the Veteran contends that service connection is warranted for a cervical spine disorder.

The Veteran service treatment records show that the Veteran was treated in Quantico in August 1985 with a history of falling about 20 feet and turning his left ankle.  The Veteran was treated for a left ankle sprain.  There was no reference to neck problems at that time.  The service records do reflect treatment for chronic neck pain later in service.  Cervical radiculopathy was assessed in December 2004 at the Madigan Army Medical Center in Tacoma, Washington.  The Veteran was treated for cervicalgia as early as June 2005.  At his May 2006 separation examination, the Veteran reported that he experienced chronic neck pain.

A salient question concerning this claim is whether the Veteran has a current cervical spine disorder.  In June 2006, he underwent VA general physical examination in connection with multiple claims.  The Veteran reported a 20-year history of neck pain.  X-rays of the cervical spine were within normal limits.  Although a diagnosis of degenerative disc disease was made for the lumbosacral spine, the examiner did not provide a diagnosis regarding the cervical spine.  Post-service treatment records from Tripler Army Medical Center in Honolulu, Hawaii, do not reference treatment for neck pain, but cervical radiculopathy and cervicalgia remain in the Veteran's list of "problems."

In view of this information and evidence, the Board finds that the claim should be remanded in order to schedule the Veteran for a VA examination of the cervical spine to determine whether he in fact has a current cervical spine disorder.  Additionally, if a cervical spine disorder is identified, a medical nexus opinion should be obtained from the prospective examiner that addresses whether the disorder had its onset during, or is otherwise related to, the Veteran's active military service, including any injury from the 20-foot fall in August 1985.

The Veteran's coronary artery disease was also assessed at the time of the June 2006 VA examination.  Of note, the examiner stated that the estimated MET (metabolic equivalent) was 8 for the Veteran following a treadmill stress test.  At his hearing, the Veteran stated that he did not undergo a treadmill test at the examination and, instead, underwent treadmill stress testing in May 2006 at a private facility.  He submitted a copy of a May 2006 treadmill stress test from North Cascade Cardiology.  The test reflected a MET of 7.  The Veteran recalled that he was informed that the May 2006 test would be used by VA in an upcoming examination.

When the RO awarded an initial rating of 10 percent for this disability, the rating was, in part, based on the June 2006 VA examiner's estimation of 8 METs.  See 38 C.F.R. § 4.104 (Diagnostic Code 7006) (2010).  On remand, the AOJ should request a copy of the June 2006 treadmill stress test if one was performed or clarify whether the May 2006 private treadmill stress test was in fact provided to the VA examiner.

At his hearing, the Veteran testified that he believes his coronary artery disease has gotten worse since the June 2006 VA examination.  He stated that he has experienced chest pain and shortness of breath.  Additionally, he indicated that he may have a worse left ventricular ejection fraction.  Given that over five years have passed since the most recent VA compensation examination and the indication that the Veteran's symptoms may have worsened, the Board finds that he should be afforded another VA compensation examination to assess the current degree of disability of the coronary artery disease, status post myocardial infarction and stent placement.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the report of the treadmill stress test used in conjunction with the June 2006 VA examination and associate it with the claims folder, or clarify whether the May 2006 private treadmill stress test was in fact provided to that examiner.

2.  Schedule the Veteran for a VA examination of his cervical spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the cervical spine, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's cervical spine disorders, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran has a current cervical spine disorder that is related to his active military service, particularly the August 1985 injury described in the section above.  

3.  Schedule a VA cardiovascular examination by a physician with sufficient expertise to determine the severity of the Veteran's service-connected coronary artery disease, status post myocardial infarction and stent placement.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  An exercise test should be provided to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops should be provided.  The examiner should report whether there is evidence of active valvular infection, chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year due to the service-connected heart condition.  The percentage of ejection fraction due to left ventricular dysfunction should be noted.  It should also be determined whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray.  The examiner should also state whether continuous medication is required.  

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


